DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Since this application is a continuation of US Application 16/582086, the Examiner has considered the information provided in the parent application (per MPEP 609.02). Should Applicant desire the information to be printed in any patent issuing from this application, a new listing of the information must be separately submitted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-6, 8, and 10-12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chou (US 2007/0209234), herein Chou ‘234.
Regarding claim 1, Chou ‘234 discloses a rapid-entry shoe comprising: a sole support (bottom filler 133), the sole support comprising an insole having an upper surface configured to support a foot of a user; an upper (shoe-body 1) coupled to the sole support, the upper defining an opening adapted to receive entry of the foot, the upper comprising a tongue or vamp portion (tongue 110) configured to close over the foot of the user; and a connecting band (action regulating mechanism 2) extending between a rear portion of the insole and the tongue or vamp portion; wherein the connecting band is configured to cause the tongue or vamp portion to move approximately in concert with the rear portion of the insole in response to the shoe transitioning between an open position and a closed position (paragraph 0052). (paragraphs 0038-0044, 0052; Fig. 1, 3, 5, 6)
Regarding claim 2, Chou ‘234 discloses that  in the open position the rear portion of the insole extends upward significantly above its position when the shoe is in the closed position (Fig. 3, 5).
Regarding claim 3, Chou ‘234 discloses that  in response to the user inserting the foot into the opening and pressing down on the insole, the shoe transitions from the open position to the closed position as the rear portion of the insole moves downward while simultaneously the connecting band causes the tongue or vamp portion to close over the foot of the user (paragraph 0052; Fig. 5, 6).
Regarding claim 5, Chou ‘234 discloses a rapid-entry shoe comprising: a sole support (bottom filler 133), the sole support comprising an insole having an upper surface configured to support a foot of a user; an upper (shoe-body 1) coupled to the sole support, the upper having a topline defining an opening adapted to receive entry of the foot, the upper comprising a tongue or vamp portion (tongue 110) configured to close over the foot of the user; wherein the shoe has an open position (Fig. 5) ready to receive the foot and a closed position (Fig. 6) configured to secure the foot; wherein in the open position a rear portion of the insole is closer to the topline than when the shoe is in the closed position (Fig. 5, 6); and wherein in response to the user inserting the foot into the opening and pressing down on the insole, the shoe transitions from the open position to the closed position as the rear portion of the insole moves downward while simultaneously a connecting band (action regulating mechanism 2) causes the tongue or vamp portion to close over the foot of the user (paragraph 0052). (paragraphs 0038-0044, 0052; Fig. 1, 3, 5, 6)
Regarding claim 6, Chou ‘234 discloses that in the open position the rear portion of the insole extends upward significantly above its position when the shoe is in the closed position (Fig. 5).
Regarding claim 8, Chou ‘234 discloses a rapid-entry shoe comprising: a sole support (bottom filler 133), the sole support comprising an insole having an upper surface configured to support a foot of a user; and an upper (shoe-body 1) coupled to the sole support, the upper defining an opening adapted to receive entry of the foot; wherein in an open position of the shoe a rear portion of the insole extends upward significantly above its position when the shoe is in a closed position (Fig. 5). (paragraphs 0038-0044, 0052; Fig. 1, 3, 5, 6)
Regarding claim 10, Chou ‘234 discloses that the upper comprises a tongue or vamp portion (tongue 110) configured to close over the foot of the user, wherein the shoe further comprises a connecting band (action regulating mechanism 2) extending between a rear portion of the insole and the tongue or vamp portion (Fig. 3, 5, 6).
Regarding claim 11, Chou ‘234 discloses that the connecting band is configured to cause the tongue or vamp portion to move approximately in concert with the rear portion of the insole in response to the shoe transitioning between the open position and the closed position (paragraph 0052).
Regarding claim 12, Chou ‘234 discloses that  in response to the user inserting the foot into the opening and pressing down on the insole, the shoe transitions from the open position to the closed position as the rear portion of the insole moves downward while simultaneously the connecting band causes the tongue or vamp portion to close over the foot of the user (paragraph 0052).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 7, and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chou ‘234, as applied to claims 1-3, 5, and 8, in view of Chou (US 5,983,530), herein Chou ‘530.
Chou ‘234 does not specifically disclose that the shoe is biased to the open position. Chou ‘530 teaches a rapid entry shoe having a sole support (shank 112), an upper with a tongue or vamp portion, wherein in an open position the insole extends upward significantly above its position in a closed position. The shoe is biased to the open position by springs 81, 82 (column 3, line 64-column 4, line 9; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bias to the shoe to the open position, as taught by Chou ‘530, in order to keep the shoe readily accessible and easy to put on without additional effort from the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732